EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Assignment Ready,Inc., a Delaware corporation On Assignment Staffing Services,Inc., a Delaware corporation VSS Holding, Inc., a Nevada corporation VISTA Staffing Solutions, Inc., a Utah corporation VISTA Physician Search and Consulting, Inc., a Utah corporation VISTA Staffing International, Inc., a Nevada corporation VISTA Holdings (Hong Kong) Limited, a Hong Kong corporation Oxford Global Resources, Inc., a Delaware corporation Other subsidiaries of the Registrant are omitted from this exhibit pursuant to Regulation S-K 601(b)(21)(ii)
